UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X                 12/06/2019
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     15 Cr. 174 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 LUDWIG CRISS ZELAYA ROMERO and                               :
 JUAN MANUEL AVILA-MEZA,                                      :
                                              Defendants, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a status conference was held on December 5, 2019. As discussed at

conference, it is hereby

        ORDERED that the joint Fatico hearing, scheduled for December 17, 2019, and

Defendant’s deadline to file a supplemental sentencing submission, see Dkt. Nos. 385 and 407,

are adjourned sine die. It is further

        ORDERED that, by December 20, 2019, the Government and Defendants Zelaya

Romero and Avila-Meza shall file a joint letter on ECF, proposing dates on or after March 16,

2019, on which the joint Fatico hearing may be rescheduled. It is further

        ORDERED that, by January 15, 2019, the Government and Defendant Avila-Meza

shall file a joint letter on ECF identifying the facts that are in dispute and to be resolved at the

Fatico hearing (1) in the Presentence Investigation Report (“PSR,” Dkt. No. 377) with citations

to the relevant paragraph in the PSR and (2) in the Government’s sentencing submission (Dkt.

No. 383). It is further
       ORDERED that the Government shall produce 3500 materials no later than one month

in advance of the Fatico hearing, provided the parties have entered into a protective order.

Dated: December 6, 2019
       New York, New York




                                                 2
